Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-13 are pending in the application. No newly added or canceled claims are presented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2010/0187268A1 hereinafter referred to as Rosen in view of US Patent Publication US2004/0149790A1 hereinafter referred to as Kassai. Rosen discloses a nursing sling pillow 11, comprising: an elongated cushion 23, 35 having a right side, a left side, a proximal end, a distal end (see fig. 1 & 5), an inner surface, and an outer surface, wherein the cushion comprises one or more resilient materials retained within a cover formed by one or more panels (see fig. 8-12); one or more straps 29, 34, each strap having an outer surface, an inner surface, a proximal end, and a distal end, wherein the one or more straps are secured to the proximal end and the distal end of the cushion (see fig. 9); and a fastener 32 for securing the one or more straps and the cushion together, thereby forming a sling 11. However, does not disclose wherein the cushion further comprises an arm hole, the arm hole having a right side opening, a left side opening, and a through-hole extending there between in order to allow a user to extend a hand and arm portion there through.
Kassai  teaches a support 1 having a cushion 100 wherein the cushion further comprises an arm hole 128, 128a the arm hole having a right side opening, a left side opening, and a through-hole extending there between in order to allow a user to extend a hand and arm portion there through. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion of Rosen to further include an arm hole as taught by Kassai for the purpose of providing support for the child’s head when supported on the cushion. Such a modification would yield expected results.  
Re-Claim 3
Rosen as modified by Kassai discloses, 
wherein the nursing sling pillow comprises a first strap 29 having a proximal end and distal end and a second strap 34 having a proximal end and a distal end.
Re-Claim 4
Rosen as modified by Kassai discloses, 
wherein the first strap is attached at the proximal end to the proximal end of the cushion, and wherein the second strap is attached at the proximal end to the distal end of the cushion (see fig. 9), and wherein the fastener reversibly secures the first strap to the second (see fig. 1 & 2).
Re-Claim 5
Rosen as modified by Kassai discloses, 
wherein the inner surface is formed by an inner panel and the outer surface is formed by an outer panel (see fig. 8-11).
Re-Claim 6
Rosen as modified by Kassai discloses, 
wherein the cushion is curved (see fig. 4, 5 and 9).
Re-Claim 7
Rosen as modified by Kassai discloses, 
wherein the resilient materials are fiber, foam, or particles of an aggregate material.
Re-Claim 8
Rosen as modified by Kassai discloses, 
wherein the fastener is a buckle 32.
Re-Claim 11
Rosen as modified by Kassai discloses the claimed invention except for wherein the distance between the proximal end and distal end of the cushion is between about 40 cm and about 80 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cushion to have a distance between the proximal and distal end of 40-80 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a size for a child support cushion is routine in the art.
Re-Claim 12
Rosen as modified by Kassai discloses the claimed invention except for wherein the distance between the proximal end and distal end of the cushion is between about 50 cm and about 70 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cushion to have a distance between the proximal and distal end of 50-70 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a size for a child support cushion is routine in the art.
Re-Claim 13
Rosen as modified by Kassai discloses the claimed invention except for wherein the distance between the proximal end and distal end of the cushion is about 60 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cushion to have a distance between the proximal and distal end of 60 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Such a size for a child support cushion is routine in the art. 
Claims 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen as modified in view of US Patent Publication US2014/0076943A1 hereinafter referred to as NG. Rosen disclose the claimed apparatus however does not disclose a loop having a proximal end attached to the strap.
NG teaches a nursing sling pillow 10 having a cushion 32 and strap 30, 14 further comprising a loop 36c-f having a proximal end attachment to the strap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion of Rosen to further include an arm hole as taught by NG for the purpose of providing a hand hold which a hand can be placed through. Such a modification would yield expected results.  
Re-Claim 10
	Rosen as modified by NG discloses, 
a cover panel 16 attached to the cushion.

Claims 1, 3-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2010/0051658A1 hereinafter referred to as Parness in view of Kassai. Parness discloses a nursing sling pillow 10, comprising: an elongated cushion 18 having a right side, a left side, a proximal end, a distal end (see fig. 2 & 8), an inner surface, and an outer surface, wherein the cushion comprises one or more resilient materials retained within a cover formed by one or more panels (see fig. 2); one or more straps 22, each strap having an outer surface, an inner surface, a proximal end, and a distal end, wherein the one or more straps are secured to the proximal end and the distal end of the cushion (see fig. 2 & 8); and a fastener 68 for securing the one or more straps and the cushion together, thereby forming a sling 22. However, does not disclose wherein the cushion further comprises an arm hole, the arm hole having a right side opening, a left side opening, and a through-hole extending there between in order to allow a user to extend a hand and arm portion there through.
Kassai  teaches a support 1 having a cushion 100 wherein the cushion further comprises an arm hole 128, 128a the arm hole having a right side opening, a left side opening, and a through-hole extending there between in order to allow a user to extend a hand and arm portion there through. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion of Parness to further include an arm hole as taught by Kassai for the purpose of providing support for the child’s head when supported on the cushion. Such a modification would yield expected results.  
Re-Claim 3
Parness as modified by Kassai discloses, 
wherein the nursing sling pillow comprises a first strap 29 having a proximal end and distal end and a second strap 34 having a proximal end and a distal end.
Re-Claim 4
Parness as modified by Kassai discloses, 
wherein the first strap is attached at the proximal end to the proximal end of the cushion, and wherein the second strap is attached at the proximal end to the distal end of the cushion (see fig. 9), and wherein the fastener reversibly secures the first strap to the second (see fig. 1 & 2).
Re-Claim 5
Parness as modified by Kassai discloses, 
wherein the inner surface is formed by an inner panel and the outer surface is formed by an outer panel (see fig. 8-11).
Re-Claim 6
Parness as modified by Kassai discloses, 
wherein the cushion is curved (see fig. 4, 5 and 9).
Re-Claim 7
Parness as modified by Kassai discloses, 
wherein the resilient materials are fiber, foam, or particles of an aggregate material.
Re-Claim 8
Parness as modified by Kassai discloses, 
wherein the fastener is a buckle 32.
Re-Claim 11
Parness as modified by Kassai discloses the claimed invention except for wherein the distance between the proximal end and distal end of the cushion is between about 40 cm and about 80 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cushion to have a distance between the proximal and distal end of 40-80 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a size for a child support cushion is routine in the art.
Re-Claim 12
Parness as modified by Kassai discloses the claimed invention except for wherein the distance between the proximal end and distal end of the cushion is between about 50 cm and about 70 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cushion to have a distance between the proximal and distal end of 50-70 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Such a size for a child support cushion is routine in the art.
Re-Claim 13
Parness as modified by Kassai discloses the claimed invention except for wherein the distance between the proximal end and distal end of the cushion is about 60 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cushion to have a distance between the proximal and distal end of 60 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Such a size for a child support cushion is routine in the art. 
Claims 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parness as modified in view of NG. Parness disclose the claimed apparatus however does not disclose a loop having a proximal end attached to the strap.
NG teaches a nursing sling pillow 10 having a cushion 32 and strap 30, 14 further comprising a loop 36c-f having a proximal end attachment to the strap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion of Parness to further include an arm hole as taught by NG for the purpose of providing a hand hold which a hand can be placed through. Such a modification would yield expected results.  
Re-Claim 10
	Parness as modified by NG discloses, 
a cover panel 16 attached to the cushion.

Claims 1, 3-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2006/0138826A1 hereinafter referred to as Caton in view of Kassai. Caton discloses a nursing sling pillow 100, comprising: an elongated cushion 110 having a right side, a left side, a proximal end, a distal end (see fig. 1 & 5), an inner surface, and an outer surface, wherein the cushion comprises one or more resilient materials retained within a cover formed by one or more panels (see fig. 1 & 5); one or more straps 130, each strap having an outer surface, an inner surface, a proximal end, and a distal end, wherein the one or more straps are secured to the proximal end and the distal end of the cushion (see fig. 1 & 5); and a fastener 134 for securing the one or more straps and the cushion together, thereby forming a sling 130. However, does not disclose wherein the cushion further comprises an arm hole, the arm hole having a right side opening, a left side opening, and a through-hole extending there between in order to allow a user to extend a hand and arm portion there through.
Kassai  teaches a support 1 having a cushion 100 wherein the cushion further comprises an arm hole 128, 128a the arm hole having a right side opening, a left side opening, and a through-hole extending there between in order to allow a user to extend a hand and arm portion there through. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion of Caton to further include an arm hole as taught by Kassai for the purpose of providing support for the child’s head when supported on the cushion. Such a modification would yield expected results.  
Re-Claim 3
Caton as modified by Kassai discloses, 
wherein the nursing sling pillow comprises a first strap 29 having a proximal end and distal end and a second strap 34 having a proximal end and a distal end.
Re-Claim 4
Caton as modified by Kassai discloses, 
wherein the first strap is attached at the proximal end to the proximal end of the cushion, and wherein the second strap is attached at the proximal end to the distal end of the cushion (see fig. 9), and wherein the fastener reversibly secures the first strap to the second (see fig. 1 & 2).
Re-Claim 5
Caton as modified by Kassai discloses, 
wherein the inner surface is formed by an inner panel and the outer surface is formed by an outer panel (see fig. 8-11).
Re-Claim 6
Caton as modified by Kassai discloses, 
wherein the cushion is curved (see fig. 4, 5 and 9).
Re-Claim 7
Caton as modified by Kassai discloses, 
wherein the resilient materials are fiber, foam, or particles of an aggregate material.
Re-Claim 8
Caton as modified by Kassai discloses, 
wherein the fastener is a buckle 32.
Re-Claim 11
Caton as modified by Kassai discloses the claimed invention except for wherein the distance between the proximal end and distal end of the cushion is between about 40 cm and about 80 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cushion to have a distance between the proximal and distal end of 40-80 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a size for a child support cushion is routine in the art.
Re-Claim 12
Caton as modified by Kassai discloses the claimed invention except for wherein the distance between the proximal end and distal end of the cushion is between about 50 cm and about 70 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cushion to have a distance between the proximal and distal end of 50-70 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a size for a child support cushion is routine in the art.
Re-Claim 13
Caton as modified by Kassai discloses the claimed invention except for wherein the distance between the proximal end and distal end of the cushion is about 60 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cushion to have a distance between the proximal and distal end of 60 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Such a size for a child support cushion is routine in the art. 
Claims 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caton as modified in view of NG. Caton disclose the claimed apparatus however does not disclose a loop having a proximal end attached to the strap.
NG teaches a nursing sling pillow 10 having a cushion 32 and strap 30, 14 further comprising a loop 36c-f having a proximal end attachment to the strap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion of Caton to further include an arm hole as taught by NG for the purpose of providing a hand hold which a hand can be placed through. Such a modification would yield expected results.  
Re-Claim 10
	Caton as modified by NG discloses, 
a cover panel 16 attached to the cushion.

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Kassai does not disclose “the cushion further comprises an arm hole” because the arm hole is attached to the back of the cushion. However, the Examiner respectfully disagrees. The claimed limitation is towards the cushion comprising an arm hole. There is no limitation that excludes the arm hole from being an affixed structure. An arm hole affixed to the cushion is still part of the cushion being that the structures are integral. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673